           Case 1:19-vv-00715-UNJ Document 24 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0715V
                                         UNPUBLISHED


    ANNE M. SCHUBERT on behalf of                             Chief Special Master Corcoran
    R.S., a minor child,
                                                              Filed: November 19, 2019
                         Petitioner,
    v.                                                        Special Processing Unit (SPU);
                                                              Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                   Table Injury; Human Papillomavirus
    HUMAN SERVICES,                                           (HPV) Vaccine; Vasovagal Syncope

                        Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On May 15, 2019, Anne M. Schubert, on behalf of R.S., a minor child, filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that R.S. suffered a
vasovagal syncope upon receiving the human papillomavirus (“HPV”) vaccine on
September 12, 2016, resulting in hearing loss from a temporal skull fracture. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00715-UNJ Document 24 Filed 12/30/19 Page 2 of 2



        On November 19, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that “petitioner[] ha[s] satisfied the
criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (“QAI”), which afford petitioners a presumption of causation because the
onset of R.S.’s vasovagal syncope occurred within one hour after the HPV vaccination
and there is not alternative cause. Id. at 3-4. Respondent further agrees that R.S.
experienced more than six months of residual effects of his vasovagal syncope. Id. at
4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
